DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.

Response to Amendment
The amendment filed 3 June 2021 has been entered. 
Claim(s) 1, 7, and 9 is/are amended;
Accordingly, claim(s) 1-18 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Objections
Claim 1 is objected because of the following informalities:
Claim 1, lines 11-12, “move the supported tray” should read “which moves the supported tray” or “configured to move the supported tray”; 
Claim 1, lines 13-14, “and move the desired accommodation recess portion” should be amended similarly to the above.
Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0265232 A1) in view of Shigeyama (US 2013/0212987 A1).
Regarding claim 1, Kim discloses a tablet packaging device (1), comprising:
a tablet accommodating portion configured to store a plurality of kinds of tablets and dispense a tablet based on prescription information (“a cabinet (not shown) containing tablets”; [0055]); and
a packaging portion (10, 100, and 200) configured to dispense the tablets, which are dispensed from the tablet accommodating portion, through a dispensing port (300) and distribute and accommodate the tablets to a tray (50, at least Fig. 10) having a plurality of accommodation recess portions (51), wherein the packaging portion includes: 
a tray loading unit (equivalent means, magazine 550) to which the tray is mountable (see at least Fig. 13);
a tray unloading unit (equivalent means, see magazine portion of unloading unit 600 similar to that of magazine 550; [0117]), which is arranged adjacent to the tray loading unit (see Fig. 1), and to which the tray accommodating the tablets is mountable;
a tray driving unit (equivalent means, conveyor unit 400), which is configured to removably support the tray, move the supported tray in a width direction of the tablet packaging device (left/right direction in Fig. 2) between positions of the tray loading unit and the tray unloading unit, and move the desired accommodation recess portion of the tray to the dispensing port for tablets so that the tablets, which are dispensed from the tablet accommodating portion, fall into the accommodation recess portions of the tray directly from the dispensing port ([0058]);
a tray attaching unit (equivalent means, seating unit 520 and elevator 530) configured to attach the tray from the tray loading unit to the tray driving unit ([0115]-[0116]); and
(equivalent means, see equivalent magazine portion of unloading unit 600; [0117]) configured to detach the tray accommodating the tablets from the tray driving unit and place the tray on the tray unloading unit.  

Kim does not explicitly disclose a tray driving unit which moves the supported tray in a width direction and a front-and-rear direction of the tablet packaging device. 
However, Shigeyama discloses wherein a tray driving unit (drive device 39) which moves the supported tray in a width direction (X-direction) and a front-and-rear direction (Y-direction) of the tablet packaging device ([0121]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the tray driving unit, as disclosed by Kim, to move the supported tray in a width direction and a front-and-rear direction of the tablet packaging device, as taught by Shigeyama, with the motivation to allow dispensing of the pills into each of the compartments 67 without having multiple dispensing hoppers or having to move the dispenser.


Regarding claim 2, modified Kim discloses the tablet packaging device according to claim 1, wherein the tray driving unit is configured to support the tray at positions above the tray loading unit and the tray unloading unit (see at least Figs. 1-2), wherein the tray driving unit is configured to move the tray in a horizontal plane (left-and-right direction of Fig. 1 lying in a horizontal plane), wherein the tray attaching unit is configured to lift up the tray from the (the elevator 530 lifts the trays up onto the driving unit, [0115]-[0116]), wherein the tray detaching unit is configured to detach the tray accommodating the tablets from the tray driving unit, lower the tray, and place the tray on the tray unloading unit (unloading unit 600 having the reverse order of operation of loading unit 500).  

Regarding claim 3, modified Kim discloses the tablet packaging device according to claim 1, 
Kim does not explicitly disclose wherein the tray driving unit includes an XY robot configured to move the supported tray in a width direction and a front-and-rear direction of the device in a horizontal plane.  
However, Shigeyama discloses wherein the tray driving unit includes an XY robot (XY drive mechanism) configured to move the supported tray in the width direction and the front-and-rear direction of the device in a horizontal plane ([0121]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the tray driving unit, as disclosed by Kim, to include an XY robot, as taught by Shigeyama, with the motivation to allow dispensing of the pills into each of the compartments 67 without having multiple dispensing hoppers or having to move the dispenser.

Regarding claim 4, Kim discloses the tablet packaging device according to claim 1, wherein the tray driving unit includes: 
(421), which is capable of being positioned above the tray loading unit and the tray unloading unit (at least Fig. 12), and includes division chambers (320), which are arranged at positions matching the accommodation recess portions of the tray ([0086]) and are opened in the up-and-down direction (see Figs. 9A-C); and
a tray fixing member (413 and 414, Fig. 12) configured to attach the tray to a lower side of the conveyance stage under a state in which positions of the division chambers and positions of the accommodation recess portions (58a & 58b) of the tray match each other.  

Regarding claim 6, modified Kim discloses the tablet packaging device according to claim 4, 
wherein the tray loading unit is formed of a drawer provided so as to be freely placed in and out with respect to the packaging portion (the magazine 550 acts as a drawer for operator to pull out and push in the tray) and
wherein the tray attaching unit includes a first raising/lowering device (elevator 530), which is provided below the waiting position of the tray loading unit and is configured to attach the tray to a lower surface of the conveyance stage located above the waiting position by lifting up the tray located at the waiting position from the lower side ([0115]-[0116]).  
Kim does not explicitly disclose wherein the tray loading unit includes a first placement table configured to place the tray inside the drawer, and
wherein the first placement table is set so as to be located at a tray handling position outside the packaging portion when the drawer is drawn out, and the first placement table is 
However, Shigeyama discloses wherein the tray loading unit includes a first placement table (mounting platform 30, Fig. 2) configured to place the tray inside the drawer, and
wherein the first placement table is set so as to be located at a tray handling position outside the packaging portion when the drawer is drawn out (as shown in Fig. 2), and the first placement table is set so as to be located at a waiting position inside the packaging portion when the drawer is pushed in (once the platform 30 pushed in from what is shown in Fig. 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the tray loading unit, as disclosed by Kim, to include a first placement table, as taught by Shigeyama, with the motivation to easily place or withdraw the tray.

Regarding claim 7, modified Kim discloses the tablet packaging device according to claim 6, wherein the first placement table of the tray loading unit includes a set of first support members configured to support both ends of the adapter in a width direction (see Shigeyama Fig. 5), and a region between the first support members is a first raising/lowering device passage region for allowing the first raising/lowering device to pass therethrough (such would be the case upon modification of Kim with Shigeyama).  

Regarding claim 8, modified Kim discloses the tablet packaging device according to claim 4, 
(the magazine of unloading unit 600 acts as a drawer for operator to pull out and push in the tray) and 
wherein the tray detaching unit includes a second raising/lowering device (elevator of 600), which is provided below the waiting position of the tray unloading unit and is configured to support, from below, the tray detached from the lower surface of the conveyance stage located above the waiting position and mount the tray to the second placement table of the tray unloading unit ([0115]-[0116]).  
Kim does not explicitly disclose wherein the tray unloading unit includes a second placement table configured to place the tray inside the drawer, 
wherein the second placement table is set so as to be located at a tray handling position outside the packaging portion when the drawer is drawn out, and the second placement table is set so as to be located at a waiting position inside the packaging portion when the drawer is pushed in
However, Shigeyama discloses wherein the tray loading unit includes a second placement table (mounting platform 30, Fig. 2) configured to place the tray inside the drawer, and
wherein the second placement table is set so as to be located at a tray handling position outside the packaging portion when the drawer is drawn out (as shown in Fig. 2), and the second placement table is set so as to be located at a waiting position inside the packaging portion when the drawer is pushed in (once the platform 30 pushed in from what is shown in Fig. 5).
Kim, to include a first placement table, as taught by Shigeyama, with the motivation to easily place or withdraw the tray (note that the drawer of Shigeyama is for both loading and unloading of the tray, which can be utilized to put on both loading unit 500 and unloading unit 600 of Kim).

Regarding claim 9, modified Kim discloses the tablet packaging device according to claim 8, wherein the second placement table of the tray unloading unit includes a set of second support members configured to support both ends of the adapter in a width direction (see Shigeyama Fig. 5), and a region between the second support members is a second raising/lowering device passage region for allowing the second raising/lowering device to pass therethrough (such would be the case upon modification of Kim with Shigeyama).   

Regarding claim 10, modified Kim discloses the tablet packaging device according to claim 8, wherein the second raising/lowering device includes a releasing member configured to disengage the tray fixing members at the time of supporting, from below, the tray attached to the lower surface of the conveyance stage (see lever 112 of Shigeyama, Fig. 10b; [0125]-[0128]).  

Allowable Subject Matter
Claims 5 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to teach singly or in combination the claim limitations of claims 5, 11, and 14. More specifically, the closest prior art of record, Kim and Shigeyama, fail to teach the adapter and tray fixing member as recited in claim 5 (tray fixing members having engagement holes), the manual distribution container as recited in claim 11 (the drawer portion), and the tablet conveying device as recited in claim 14 (primary and secondary conveyance portions).
Therefore, arriving at the claimed limitation of current application would be impermissible hindsight reconstruction of the applicant's invention without any disclosure, teaching or suggestion from the prior art of record, as is presently the case.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (Shigeyama secondary art is applied for the amended portion of claim 1 under obviousness rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731